

Exhibit 10.1


 


 


 


 
ARIAD PHARMACEUTICALS, INC.
 
2005 EXECUTIVE COMPENSATION PLAN
 
Effective October 1, 2005
 


 


 


 


 


 


 


 


 


 


 


 


 

 


--------------------------------------------------------------------------------




ARIAD PHARMACEUTICALS, INC.
 
2005 EXECUTIVE COMPENSATION PLAN
 
TABLE OF CONTENTS


ARTICLE I - PURPOSE
 
1
 
ARTICLE II - DEFINITIONS
 
1
 
ARTICLE III - PARTICIPATION
 
3
 
ARTICLE IV - DEFERRALS
 
4
 
ARTICLE V - AWARDS
 
5
 
ARTICLE VI - ACCOUNTS AND ACCOUNTING
 
6
 
ARTICLE VII - PAYMENT OF ACCOUNTS
 
7
 
ARTICLE VIII - DEATH BENEFITS
 
10
 
ARTICLE IX - PLAN ADMINISTRATION
 
11
 
ARTICLE X - PARTICIPANTS’ RIGHTS
 
13
 
ARTICLE XI - MISCELLANEOUS
 
13
 
EXHIBIT A - INITIAL PARTICIPANTS
 
17
 

 
 

 

- i -

--------------------------------------------------------------------------------




ARIAD PHARMACEUTICALS, INC.
 
2005 EXECUTIVE COMPENSATION PLAN
 
 
ARIAD Pharmaceuticals, Inc. (the “Company”) hereby adopts the 2005 ARIAD
Pharmaceuticals, Inc. Executive Compensation Plan, to be effective as of October
1, 2005 (the “Effective Date”), as more fully set forth herein (the “Plan”).
 
ARTICLE I
 
PURPOSE
 
1.1 Purpose. The purpose of the Plan is to assist the Company and any Affiliate
(as defined below) to recruit, motivate and retain executive officers, key
employees and key advisors who will contribute to the Company’s long range
success by providing incentives in a form that will reward superior performance
and provide tax-advantaged savings opportunities.
 
1.2 Intent. The Plan is intended to be an unfunded deferred compensation
arrangement for the benefit of a select group of management and highly
compensated employees of the Company and its Affiliates, within the meaning of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). As
such, the Plan is intended to be a “top hat” plan exempt from the provisions of
Parts 2, 3 and 4 of Title I of ERISA. Any obligation of the Company or its
Affiliates to pay benefits hereunder shall be deemed to be an unsecured promise,
and any right of a Participant (as defined below) or Beneficiary (as defined
below) to enforce such obligation shall be solely as a general creditor of the
Company.
 
ARTICLE II
 
DEFINITIONS
 
2.1 “Account” means one or more bookkeeping entries maintained by the Committee
with respect to each Participant.
 
2.2 “Affiliate” means any corporation or other form of entity of which the
Company owns, directly or indirectly, fifty percent or more of the total
combined voting power of all classes of stock or other equity interests,
provided that such entity is designated by the Committee as a participating
entity hereunder.
 
2.3 “Award”means a credit made to a Participant’s Account in accordance with the
provisions of Article V hereof, as the case may be. An Award may either be an
Annual Award under Section 5.1 or an Initial Award under Section 5.2.
 
2.4 “Beneficiary” means the person, persons, entity or entities designated by a
Participant in accordance with Article VIII of the Plan. If no Beneficiary is
designated with respect to the Plan, a Participant’s designation made under the
Prior Plan shall control; if there is no such designation or such designation
cannot be administered, a Participant’s designation under the ARIAD Retirement
Savings Plan (or the default provisions thereof) shall control.
 


 


--------------------------------------------------------------------------------


 
 
2.5 “Board”or “Board of Directors”means the Board of Directors of the Company.
 
2.6 “Bonus”means remuneration that is “performance-based compensation,” as
defined by Section 409A(a)(4)(B)(iii) of the Code, that is designated as a Bonus
by the Committee and which relates to services performed by a Participant during
a performance period of at least twelve months. A Bonus shall not include an
Award granted under Article V of the Plan.
 
2.7 “Change of Control”means the occurrence of any of the following events:
 
(a) Any corporation, person or other entity makes a tender or exchange offer for
shares of the Company's common stock pursuant to which such corporation, person
or other entity acquires more than 50% of the issued and outstanding shares of
the Company's Common Stock;
 
(b) The stockholders of the Company approve a definitive agreement to merge or
consolidate the Company with or into another corporation or to sell or otherwise
dispose of all or substantially all of the Company's assets; or
 
(c) Any person within the meaning of Section 3(a)(9) or Section 13(d) of the
Securities Exchange Act of 1934 acquires more than 50% of the combined voting
power of Company's issued and outstanding voting securities entitled to vote in
the election of the Board.
 
The Committee shall determine whether a Change of Control has occurred.
 
2.8 “Code”means the Internal Revenue Code of 1986, as amended, related
regulations and, in the absence of regulations, revenue rulings, revenue
procedures, notices or transition guidance from the IRS.
 
2.9 “Committee”means the Compensation Committee of the Board, which shall act as
the administrator of the Plan.
 
2.10 “Company”means ARIAD Pharmaceuticals, Inc. or its successor.
 
2.11 “Compensation”means the Participant’s Salary and Bonus.
 
2.12 “Deferrals” means the portion of Compensation that a Participant elects to
defer under the Plan in accordance with Section 4.1.
 
2.13 “Deferral Election” means the separate written agreement, submitted to the
Committee, by which a Participant agrees to participate in the Plan and make
Deferrals.
 
2.14 “Installment Period”means the period for paying installments as elected by
the Participant under a Payment Election Form that complies with Section 7.3(a).
 


 

- 2 -

--------------------------------------------------------------------------------


 
 
2.15 “Investment Funds”means the investment funds designated by the Committee
from time to time for the purpose of determining the investment return to be
credited to each Participant’s Account. Participants shall not have the right to
designate Investment Funds.
 
2.16 “Participant” means an executive officer, key employee or key advisor of
the Company or its Affiliates for whom an Account is maintained hereunder.
 
2.17 “Payment Date” means the last day of the first calendar month that is at
least sixty (60) days after the date or event triggering payment under the Plan,
or as soon as practicable thereafter.
 
2.18 “Payment Election Form”means a form required to be used by Participants to
elect the time and form of benefit payments under Section 7.1 of the Plan.
 
2.19 “Plan” means this 2005 ARIAD Pharmaceuticals, Inc. Executive Compensation
Plan, as the same may be amended or restated from time to time.
 
2.20 “Plan Year” means the 12-month period beginning each January 1st and ending
each December 31st; provided, however, that the first Plan Year means the period
from October 1, 2005 to December 31, 2005.
 
2.21 “Prior Plan” means the ARIAD Pharmaceuticals, Inc. Executive Compensation
Plan, which was first approved on September 16, 1997.
 
2.22 “Salary”means a Participant’s base salary rate or rates in effect at the
time of a Participant’s Deferral Election.
 
2.23 “Separation from Service”means cessation of service with the Company and
its Affiliates within the meaning of Section 409A of the Code.
 
2.24 “Unforeseeable Emergency” means the occurrence of a severe financial
hardship. Such hardship shall be attributable to a sudden and unexpected illness
or accident of the Participant or his or her spouse or dependents, the loss of
property due to casualty or similar extraordinary and unforeseeable
circumstances beyond the control of a Participant.
 
2.25 “Valuation Date” means (a) the last day of each calendar quarter for
purposes of periodically adjusting Account balances under Article VI, (b) the
last day of the calendar month for purposes of paying Account balances under
Articles VII, VIII and XI, and (c) any other date or dates as may be designated
in good faith by the Committee.
 
ARTICLE III
 
PARTICIPATION
 
3.1 Eligibility. Executive officers, key employees and key advisors of the
Company or an Affiliate shall participate in the Plan when and as designated by
the Committee in its sole discretion, which designation may be made individually
or by groups or categories, in the discretion of the Committee. The Committee
shall notify each individual who becomes eligible to participate in the Plan.
Without the necessity of further action, Participants hereunder shall include
those individuals listed on Schedule A hereto, which shall be deemed a part of
the Plan by this reference.
 
 

- 3 -

--------------------------------------------------------------------------------


 
3.2 Loss of Eligible Status. If the Committee determines that a Participant
shall no longer be eligible to participate in the Plan, such Participant shall
no longer be entitled to receive an Award or make Deferrals thereafter. However,
amounts credited to the Account of such Participant shall continue to be held
pursuant to the terms of the Plan and shall be distributed as provided in
Article VII or Article VIII.


ARTICLE IV
 
DEFERRALS
 
4.1 Right to Defer Compensation. The Committee may from time to time in its sole
discretion allow Participants to defer payment of part of their Compensation
under the Plan on a pre-tax basis under this Article IV. If a Participant is
allowed to defer Compensation for a Plan Year, the Committee shall credit to the
Account of a Participant an amount equal to the amount designated in the
Participant’s Deferral Election for that Plan Year. Amounts shall not be made
available to such Participant, except as provided in Article VII, and shall
reduce such Participant’s Compensation in accordance with the provisions of the
applicable Deferral Election.


4.2 Timing for Deferral Elections. A Deferral Election shall be void with
respect to Salary unless submitted before the beginning of the calendar year
during which the amount to be deferred will be earned. A Deferral Election shall
be void with respect to any Bonus unless submitted at least six months prior to
the end of the twelve month period over which the services for such Bonus are
performed. Notwithstanding the foregoing, in the year in which the Plan is first
adopted or an individual is first eligible to participate, such Deferral
Election may be filed within thirty (30) days of the date on which the Plan is
adopted or the date on which such individual is first eligible to participate,
respectively, with respect to Compensation earned during the remainder of the
calendar year after the filing and acceptance of such Deferral Election. A
Deferral Election must be delivered to the Committee before any Deferrals can
become effective.


4.3 Matters for Deferral Election. A Participant’s Deferral Election shall,
subject to the limitation set forth in Section 4.4 hereof, designate the amount
of Compensation to be deferred on the Participant’s behalf as a fixed dollar
amount, the Beneficiary to receive any Death Benefits and such other items as
may be prescribed by the Committee. A Participant shall file a Payment Election
Form (as defined in Section 7.1 below) with the Committee at the same time as a
Deferral Election. A Deferral Election filed by a Participant for a Plan Year
shall be irrevocable after the beginning of such Plan Year except as permitted
by the Committee and allowed consistent with the requirements of Section 409A of
the Code.


4.4 Minimum and Maximum Deferral. The minimum amount that may be deferred
hereunder each Plan Year is ten thousand dollars ($10,000). The maximum amount
that may be deferred hereunder each Plan Year is fifty percent (50%) of the
Participant’s Salary and one hundred percent (100%) of the Participant’s Bonus.
 


 

- 4 -

--------------------------------------------------------------------------------


 


4.5 Vesting. A Participant shall have a fully vested right to the portion of his
or her Account attributable to Deferrals and any earnings or losses on the
deemed investment of the Deferrals at all times.


ARTICLE V
 
AWARDS
 
5.1 Annual Awards. The Committee reserves the right annually to award credits
(each, an “Annual Award”) to Accounts in its sole discretion. The Committee may
grant Annual Awards in such amounts and in such manner as it considers
appropriate or desirable.
 
(a) Performance-based Awards. Performance-based Awards shall be based on a
Participant attaining pre-established organizational or individual performance
criteria over a performance period of at least twelve months or other
circumstances as described below. Performance criteria may be objective or
subjective in nature, provided that the criteria relate to the performance of
the Participant, a group of service providers that includes the Participant, the
Company, or any business unit (including an Affiliate) to which the Participant
provides services. The Committee shall establish performance criteria not later
than ninety days after the beginning of the performance period, provided that
the outcome is not substantially certain at the time the criteria are
established. The Committee shall independently determine to what extent
performance criteria have been satisfied for an Award. The Committee shall grant
and administer performance-based Awards so to qualify as “performance-based
compensation” as defined under Section 409A(a)(4)(B)(iii) of the Code.
 
(b) Ad Hoc Awards. The Committee may grant an Annual Award in a form other than
a performance based Award under Section 5.1(a) above, provided that the grant
must be subject to a bona fide vesting condition requiring continued services by
the Participant over a period of at least twelve months
 
A Participant who receives an Annual Award with respect to all or part of a Plan
Year shall not have the right to receive an Annual Award in a subsequent Plan
Year. Any power that may be exercised by the Committee under this Section 5.1
may be delegated to an officer of the Company as provided under Section 9.3
below.
 
5.2 Initial Award. An individual providing services to the Company or an
Affiliate who became a Participant on the Effective Date and who participated in
the Prior Plan shall receive an Initial Award under this Section 5.2 equal to
the “Rollover Amount” (as defined under Section 3.10 of the Prior Plan) and any
additional amount that may be determined by the Committee in its sole
discretion. Except as provided to the contrary in Section 5.4 below, the Initial
Award shall be subject to the same terms and conditions as any other Award
granted under the Plan.
 


 

- 5 -

--------------------------------------------------------------------------------


 
 
5.3 Vesting of Annual Awards. A Participant shall have a vested right to the
portion of his or her Account attributable to a specific Annual Award and any
earnings or losses on the deemed investment of such Annual Awards according to
such vesting schedule as the Committee shall determine at the time an Annual
Award is made.
 
5.4 Vesting of Initial Award. A Participant shall have a vested right to the
portion of his or her Account attributable to his or her Rollover Amount and any
earnings or losses on the investment of his or her Rollover Amount according to
the vesting schedule as in effect under Section 3.4 of the Prior Plan. Any
additional amount that may be determined by the Committee as part of the Initial
Award shall vest (a) fifty percent upon the first anniversary of the grant date
and (b) one hundred percent upon the second anniversary of the grant date;
provided that the Participant is then employed or otherwise providing services
to the Company and/or its Affiliates on such date.
 
5.5 Change of Control. Notwithstanding anything to the contrary in Sections 5.3
and 5.4, the Committee may elect to accelerate the vesting of some or all
amounts credited to a Participant’s Account upon a Change of Control.
 
5.6 Amounts Not Vested. Any amounts credited to a Participant’s Account with
respect to an Award granted under Article V and any earnings or losses on the
investment of such Awards that are not vested at the time of the Participant’s
Separation from Service shall be forfeited.
 
ARTICLE VI
 
ACCOUNTS AND ACCOUNTING
 
6.1 Establishment of Accounts. The Committee shall establish and maintain an
Account with respect to each Participant. The Committee shall establish and
maintain sub-accounts as it determines are necessary, appropriate or desirable
to track vested amounts and to administer Payment Elections under the Plan.


6.2 Status of Accounts. Accounts are bookkeeping entries only. Assets that may
be set aside by the Company or an Affiliate to pay for Plan benefits shall not
create a trust or other form of fiduciary relationship between the Company, its
Affiliates and any persons entitled to a benefit under the Plan. No Participant
or Beneficiary shall have rights or interests in any specific asset of the
Company or of any Affiliate under the Plan.
 
6.3 Investment Funds. The Committee shall credit a “hypothetical rate of return”
to the Accounts on each Valuation Date. The rate shall equal the actual
investment performance of one or more Investment Funds selected by the
Committee. The Committee shall have the right to add and delete investment
funds, on a prospective basis. Each Participant’s Account will be credited
monthly with a “hypothetical rate of return” under Section 6.4 until the amount
in each Participant’s Account is completely distributed to the Participant.
Nothing contained in this Article VI shall in any way require the Company to
make actual investments of deferred amounts in any particular investment
vehicle, including the Investment Funds.
 
6.4 Accounting. As of each Valuation Date, each Account:
 


 

- 6 -

--------------------------------------------------------------------------------


 
(a) will be increased or decreased to reflect the investment experience of the
Investment Funds selected by the Committee for the period since the immediately
preceding Valuation Date;
 
(b) will be credited with the amount of any Deferral or Award made on a
Participant’s behalf since the immediately preceding Valuation Date;
 
(c) will be reduced by the amount of any payment from the Account made since the
immediately preceding Valuation Date, including any tax withholding payments
made under Section 10.4; and
 
(d) will be reduced by the amount of any forfeitures since the immediately
preceding Valuation Date.
 
ARTICLE VII
 
PAYMENT OF ACCOUNTS
 
7.1 Payment Elections. A Participant shall file a “Payment Election Form”
designating the time and form of payment of his or her Account with the
Committee. Designations may be made separately with respect to each Award and
Deferral except as otherwise provided by the Committee. To be valid, a Payment
Election Form must be filed as follows:
 
(a) Initial Award: no later than 90 days after the Effective Date.
 
(b) Performance-based Award: not later than the end of the sixth month after the
beginning of the performance period for that Annual Award.
 
(c) Ad hoc Award: not later than thirty days after the grant date.
 
(d) Deferral: at the same time as the applicable Deferral Election under Article
IV of the Plan.
 
A Payment Election Form shall be irrevocable except that it can be changed prior
to the applicable deadlines noted above or as allowed under Section 7.5 below. A
Participant’s failure to properly and timely file a Payment Election Form shall
result in payment being made in a lump sum not later than two and one-half
months after the calendar year in which such Deferral or Award first becomes
vested..
 
7.2 Time of Payment. A Participant is eligible to receive payment in connection
with:
 
(a) a specified date, which may include vesting of an Award,
 
(b) the first anniversary of the Participant’s Separation from Service, or
 
(c) the earlier of (a) or (b) (each, a “Benefit Eligibility Date”).
 


 

- 7 -

--------------------------------------------------------------------------------


 
 
 
Payment of a Participant’s Account shall commence on the Payment Date that
immediately follows the Benefit Eligibility Date elected by the Participant;
provided, however, that a Participant may modify his or her Payment Election
Form to change the time of payment under Section 7.5. The Committee shall
establish rules from time to time setting forth which dates may be specified by
a Participant in a Payment Election Form consistent with the requirements of
Section 409A of the Code. Notwithstanding the elected time of payment, the
Committee may elect to accelerate payment of a Participant’s Account under
either Section 7.6 (regarding small payments) and Section 7.8 (regarding a
Change of Control).
 
7.3 Forms of Payment. To the extent provided by the Committee, Participant may
elect in his or her Payment Election Form one of the following forms of payment
with respect to any Award or Deferral (including any applicable earnings): (a)
substantially equal annual installment payments for a period not to exceed 20
years, or (b) a single-sum payment. A Participant may modify his or her Payment
Election Form to change the form of payment under Section 7.5. Notwithstanding
the elected form of payment, the Committee may elect to pay a Participant’s
Account in a single lump sum under Section 7.6 (regarding small payments) and
Section 7.8 (regarding a Change of Control).
 
7.4 Amount of Participant’s Account Available for Payment. The amount of a
Participant’s Account available for payment shall be determined as follows:
 
(a) Lump Sum Payment. The amount of any lump sum payment shall equal the
Participant’s vested Account balance as of the Valuation Date that immediately
precedes the applicable Payment Date.
 
(b) Installment Payment. The amount of any installment payment shall equal the
Participant’s vested Account balance as of the Valuation Date that immediately
precedes the applicable Payment Date, multiplied by a fraction (i) the numerator
of which is one, and (ii) the denominator of which is the number of annual
installments then remaining to be paid under the Participant’s Payment Election
Form. The Participant’s Account shall be adjusted under Article VI during the
Installment Period.
 
7.5 Changes to Payment Election Form. A Participant shall be entitled to modify
his or her Payment Election Form to change the time of payment, form of payment
or both under the Plan by providing an amended Payment Election Form provided
that the modification:
 
(a) will be effective no earlier than twelve months following the date on which
it is received and accepted by the Committee;
 
(b) shall be received and accepted not less than 12 months prior to the date on
which distributions are otherwise scheduled to commence;
 
(c) shall designate a new Benefit Eligibility Date that is not less than five
years after the Benefit Eligibility Date then in effect;
 
(d) will not result in an acceleration of payments except to the extent allowed
under Section 409A; and
 
(e) complies with all rules and regulations established by the Committee for
changes to payment elections.
 
 
- 8 -

--------------------------------------------------------------------------------


 
 
7.6 Small Payment. If the value of a Participant’s Account balance is $10,000 or
less as of the Valuation Date immediately following a Participant’s Benefit
Eligibility Date, then notwithstanding any provision of this Article to the
contrary, the Committee may distribute the value of that Account as a single-sum
payment as of the Payment Date that coincides with or immediately follows his or
her Benefit Eligibility Date, and no additional benefit shall be payable
hereunder.
 
7.7 Hardship Withdrawals. If a Participant experiences an Unforeseeable
Emergency, such Participant shall be permitted to withdraw all or a portion of
his or her vested Accounts in the form of an immediate single-sum payment,
subject to the following limitations:
 
(a) A request for withdrawal shall be made, in writing, and shall set forth the
circumstances surrounding the Unforeseeable Emergency. As a condition of and
part of such request, the Participant shall provide to the Committee his or her
written representation that:
 
(i) the hardship cannot be relieved by insurance or other reimbursement
reasonably available to the Participant,
 
(ii) the hardship cannot be relieved by the cessation of Deferrals under the
Plan, and
 
(iii) the hardship can only be relieved by liquidation of the Participant’s
assets and any such liquidation would itself result in severe damage or injury
to the Participant.
 
The Committee shall be entitled to request such additional information as may be
reasonably required to determine whether an Unforeseeable Emergency exists and
the amount of the hardship and to establish additional conditions precedent to
the review or granting of a request for a withdrawal on account of an
Unforeseeable Emergency.
 
(b) If the Committee determines that an Unforeseeable Emergency exists, the
Committee shall authorize the immediate distribution of an amount required to
meet the financial need created by such hardship, including any taxes payable on
account of such withdrawal.
 
7.8 Change of Control. The Committee may elect to pay all Accounts in a single
lump sum to Participants and Beneficiaries on or up to one (1) year after a
Change of Control to the extent allowed under Section 409A of the Code. The
Committee shall establish the Valuation Date and Payment Date for any lump sum
payment to be made under this Section 7.8, provided that the Payment Date in no
event shall be later than the first anniversary of the Change of Control.
 
7.9 Forfeiture. Notwithstanding any other provision of the Plan, all Accounts,
whether vested or not, shall be forfeited upon the occurrence of any of the
following events:
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
(a) Termination of Participant’s service relationship for “cause” as defined in
the Participant’s employment, consulting or other service related agreement with
the Company or its Affiliates;
 
(b) Violation of the non-compete or non-solicitation provision of the
Participant’s employment, consulting or other service related agreement with the
Company or its Affiliates; or
 
(c) Failure to comply with the conflicts of interest provisions of the
Participant’s employment, consulting or other service related agreement with the
Company or its Affiliates.
 
In addition, the Company shall have a right of action against the Participant
with respect to any amounts distributed from the Plan before discovering the
Participant’s conduct described in (a), (b) or (c) above. The Committee, in its
sole discretion and with the consent of the Board, may reinstate any amounts
which would otherwise be forfeited under this Section 7.9.
 
ARTICLE VIII
 
DEATH BENEFITS
 
8.1 Beneficiary Designation. A Participant shall be entitled to designate one or
more Beneficiaries and the manner of payment to each Beneficiary on forms
provided by the Committee. A Participant may modify a beneficiary designation by
delivering a new designation to the Committee. Any designation or modification
shall be effective upon its receipt and acceptance by the Committee.
 
8.2 Participant’s Death Before Scheduled Time for Payment. A Participant’s
Beneficiary shall be paid a lump sum death benefit if a Participant dies before
his or her Benefit Eligibility Date, as modified under Section 7.5. The amount
of the lump sum payment shall be equal the vested portion of the Participant’s
Account as of the Valuation Date immediately following the Participant’s death.
Payment shall be made as of the Payment Date that coincides with or immediately
follows the Participant’s death.


8.3 Participant’s Death During Installment Period. The Company shall continue to
pay any installments that commenced during the Participant’s lifetime and that
remain to be paid after a Participant’s death to the Participant’s Beneficiary.
Payments shall be made at such times and in such amounts as provided in the
deceased Participant’s Payment Election Form.


8.4 Death of Beneficiary. Any death benefit that remains to be paid from the
Plan following a Beneficiary’s death shall be paid to one or more persons
designated in writing by the Beneficiary in such form and in such manner as
required by the Committee. If a Beneficiary fails to make a designation or the
Committee rejects a designation, any remaining death benefit shall be paid to
the estate of such Beneficiary.


8.5 Small Payments. If the value of an Account balance is $10,000 or less as of
the Valuation Date immediately preceding the scheduled payment of a death
benefit, then notwithstanding any provision of this Article to the contrary, the
Committee may distribute the value of that Account to the affected Beneficiary
or Beneficiaries as a single-sum payment as of the Payment Date that coincides
with or immediately follows the date of the Participant’s death, and no
additional benefit shall be payable under the Plan.
 
 
- 10 -

--------------------------------------------------------------------------------



 
ARTICLE IX


PLAN ADMINISTRATION
 
9.1 Powers. The Committee shall administer the Plan. The Committee shall have
discretionary authority to take any and all actions it deems necessary,
appropriate to administer the Plan, including the following:


(a) interpret Plan provisions, including, without limitation, correcting any
defect, supplying any omission or reconciling any inconsistency in the Plan,


(b) determine all questions arising under the Plan including, without
limitation, all questions concerning administration, eligibility, benefit
amounts, timing of payments and the interpretation of any form or other document
related to the Plan,


(c) reject or modify any Deferral Election, Payment Election Form, Beneficiary
Designation or other form filed by a Participant or Beneficiary with the
Committee,


(d) modify Awards, including, without limitation, changing the vesting terms
applicable to an Award,


(e) prescribe, amend and rescind rules and administrative procedures relating to
the operation of the Plan,


(f) select special Valuation Dates, and


(g) engage the services of independent professionals and administrative
personnel as it deems necessary to administer the Plan.


Any Committee determination or interpretation shall be binding on all parties
and need not be uniform as to all interested parties.


9.2 Payments. The Committee shall have the discretionary authority to finally
determine the time and amount of any payment under the Plan, subject to the
provisions of the Plan and any properly filed Payment Election Form.


9.3 Delegation of Administrative Authority. The Committee may delegate to
appropriate officers of the Company or its Affiliates all or any portion of the
power and authority granted to it under the Plan, subject to any limitations
imposed under applicable law. Notwithstanding the foregoing, the Committee shall
in no event delegate its authority in a manner that allows a Participant to
grant an Award to himself or herself or to determine whether he or she has met
performance criteria for a performance based Award under Section 5.1(a). The
Committee’s delegation authority is discretionary and may be exercised orally or
in writing. An officer acting under delegated authority shall be deemed to
possess the power and authority granted to the Committee. Without requirement of
further action, the Committee shall be deemed to have delegated to its
appropriate officers:
 
 
- 11 -

--------------------------------------------------------------------------------




(a) the authority to review and administer all payments under the Plan; and


(b) the authority to make such ministerial amendments to the Plan or any
ancillary form or document related to the Plan to the extent reasonably
necessary to facilitate its administration or to avoid Federal income taxation
on Accounts prior to payment or to maintain the Plan’s status as an unfunded
“top hat” plan under ERISA.


9.4 Claims. If a person claiming status as a Participant or Beneficiary (each, a
“Claimant”) believes a benefit is payable to him or her under the Plan, the
Claimant may request payment in writing, on forms acceptable to the Committee.
If a payment request is disputed or denied by the Committee, the following
action shall be taken:
 
(a) First, the Claimant shall be notified, in writing, of the dispute or denial
as soon as reasonably possible (but no later than ninety days) after receipt of
the payment request. The notice shall set forth the specific reasons for the
denial, including any relevant provisions of the Plan, and shall explain the
review procedures of the Plan.


(b) Second, the Claimant shall be entitled to a full review of his or her
payment request. A Claimant desiring a review of the dispute or denial must
request review, in writing, not later than sixty days after the notification of
the dispute or denial is received.


The Committee shall render a final decision within sixty days after receiving a
Claimant’s review request. If special circumstances require an extension of
time, the Committee shall notify the Claimant, in writing, and the decision
shall be rendered no later than one hundred and twenty days after the receipt of
the request. The Committee’s final decision shall be in writing and shall
include specific reasons for the action taken and specific references to the
Plan provisions on which the decision is based.


Nothing in this Section 9.4 shall modify, amend or otherwise detract from the
validity and enforcement of the forfeiture provisions in Section 7.8.


9.5 Fees and Expenses. The Company shall bear all costs, fees and expenses
associated with the establishment, administration, and maintenance of the Plan.


9.6 Facility of Payment. If the Committee determines that any person to whom a
benefit is payable hereunder is or may be unable to care for his or her affairs
on account of an illness or accident, or is a minor, then any benefit due such
person may be paid to such person’s spouse, a child, a relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person. Any such payment
shall be deemed to discharge, in full, the liability of the Plan and the Company
therefore.
 
 
- 12 -

--------------------------------------------------------------------------------


 

 
ARTICLE X


PARTICIPANTS’ RIGHTS


10.1 Spendthrift Provision. No Participant or Beneficiary shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber any amount payable under the Plan. No amount payable under the Plan
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debt, judgment, alimony or separate maintenance owed by a
Participant or Beneficiary. No amount payable under the Plan shall be
transferable by operation of law if a Participant or Beneficiary becomes
bankrupt or insolvent.


10.2 No Continued Employment. No Participant shall have any right to continue in
the employ or other service of the Company or an Affiliate for any period of
time or any right to continue his or her present or any other rate of
compensation on account of participation in the Plan.


10.3 Obligation for Benefit Payments. Notwithstanding any provision of the Plan
to the contrary, the payment of Plan benefits shall remain the obligation of the
Company or the Affiliate that employed the Participant. If the Participant’s
employer designates an affiliated third-party to pay that Participant’s benefits
and the third-party’s assets are insufficient to pay all Plan benefits, the
Participant’s employer shall be responsible to pay any deficiency.


10.4 Taxes. The Company or an Affiliate shall withhold as a condition of
payment, or as a condition of the crediting of a Deferral or an Award, the
amount of any income, employment or other taxes required to be withheld under
applicable Federal or state law. Any taxes may be withheld from Accounts at any
time or from any amount otherwise payable from the Company or an Affiliate to a
Participant or Beneficiary.


ARTICLE XI


MISCELLANEOUS


11.1 Termination of Plan.
 
(a) The Board of Directors shall have the right to terminate the Plan at any
time. Plan termination shall not reduce the amount payable to Participants and
Beneficiaries. Upon plan termination:
 
(1) no additional Deferrals or Awards shall be credited to Accounts,
 
(2) amounts then credited to Accounts shall continue to be credited with
investment experience under Article VI, and
 
(3) Plan Accounts shall be paid in accordance with outstanding Payment Election
Forms and Article VII.
 
 
- 13 -

--------------------------------------------------------------------------------


 
 
(b) Notwithstanding Section 11(a) above, the Company may elect to make a lump
sum payment to all persons entitled to Plan benefits following plan termination.
The amount to be paid shall equal the payee’s Account balance as of the
Valuation Date immediately following the plan termination. Payment of Plan
benefits can be accelerated under this Section 11(b) only if all of the
conditions are satisfied:
 
(i) all arrangements of the same type (as determined under Section 409A) as the
Plan are also terminated with respect to all employees who participate in the
Plan,
 
(ii) no payments other than those otherwise payable under the terms of the Plan
absent a termination of the Plan are made within twelve months of the Board vote
to terminate the Plan,
 
(iii) all payments on account of plan termination under this Section 11(b) are
made within twenty-four months of the Board vote to terminate the Plan, and
 
(iv) the Company does not adopt a new arrangement that would be aggregated with
the Plan under Section 409A at any time during the five years following the
Board vote to terminate the Plan.
 
11.2 Section 409A.
 
(a) The Plan is intended to comply and shall be interpreted and construed in a
manner consistent with the provisions of Section 409A of the Code. Any Plan
provision that would cause amounts allocated to an Account to be subject to
Federal income tax prior to payment shall be void as of the Effective Date
without the necessity of further action by the Board or the Committee.
 
(b) There shall be no acceleration of the time or schedule of any payment under
the Plan except as permitted under Section 409A. Distributions shall not be made
to an employee while employed by the Company except as provided under a timely
and properly filed Payment Election Form (under Section 7.1 above), an
Unforeseeable Emergency (but only to the extent permitted under Section 7.7), a
Change of Control (but only to the extent allowed under Section 7.8), the Plan’s
termination (but only to the extent permitted under Section 11.1(b) above) or a
requirement to pay employment related taxes.
 
(c) There shall be no subsequent deferral of the time or schedule of any payment
under the Plan except as allowed under Section 7.5.
 
(d) All references to Section 409A in the Plan shall also refer to Notice 2005-1
(as applicable to periods prior to January 1, 2007) and Treasury regulations (as
applicable to periods after December 31, 2006).
 
(e) The provisions of the Plan shall not apply to the Prior Plan or constitute a
material modification of the Prior Plan.
 
 
- 14 -

--------------------------------------------------------------------------------


 
 
11.3 Delay in Payment of Plan Benefits.
 
(a) There shall be a delay of any payment otherwise required under the Plan if
it would (i) violate securities laws, or (ii) violate a loan covenant or other
contractual term to which the Company is a party, and that violation would
result in material harm to the Company. The delay shall last until the first
calendar year in which the Company reasonably anticipates that the payment would
not violate these restrictions.
 
(b) There shall be a delay of any payment otherwise required under the Plan if
the deduction for the payment will be limited or eliminated by Section 162(m) of
the Code. The delay shall last until the first calendar year in which the
Company reasonably anticipates that the deduction of the payment will not be
limited or eliminated under Section 162(m) or, if earlier, the calendar year in
which the Participant separates from service.
 
(c) The Company shall be entitled to add to the list of events that will result
in a delay of payments under this Section 11.3 to the extent allowed under
guidance issued by the Treasury or Internal Revenue Service under Section 409A.
 
11.4 Inurement. The Plan shall be binding upon and shall inure to the benefit of
the Company, each Participant and Beneficiary and their respective heirs,
executors, administrators, successors and assigns.
 
11.5 No Effect on Other Benefits. Any compensation paid or benefits provided to
a Participant shall be in addition to, and not in lieu of, the benefits provided
under the Plan. Nothing in the Plan shall be construed as limiting, varying or
reducing the provision of any benefit available to a Participant, a
Participant’s estate or Beneficiary under any employment agreement, retirement
plan, including any qualified pension or profit-sharing plan, health, disability
or life insurance plan or any other form of agreement or arrangement between the
Company, an Affiliate or both, and a Participant.
 
11.6 Amendment and Modification.
 
(a) The Board may amend the Plan in its sole discretion.
 
(b) The Committee may amend the Plan, any Payment Election Form or any ancillary
form or document related to the Plan to facilitate its administration or to
comply or make the Plan consistent with applicable law, including ERISA and the
Code.
 
(c) Any amendment that reduces the amount credited to an Account shall be
effective only with the affected Participant’s or Beneficiary’s written consent.
Notwithstanding the foregoing, consent shall not be required if the Board or the
Committee, as the case may be, reasonably determines that an amendment is
necessary to avoid Federal income taxation on Accounts prior to payment or to
maintain the Plan’s status as an unfunded “top hat” plan under ERISA.
 
(d) No amendment shall provide for the payment or notional investment of an
Award in the form of units or shares of common stock issued by the Company or in
a manner otherwise constituting a security or derivative security within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended.
 
 
- 15 -

--------------------------------------------------------------------------------


 
 
11.7 Governing Law. The Plan is governed by the internal laws of the
Commonwealth of Massachusetts, in all respects, including matters of
construction, validity and performance.
 
11.8 Merger or Consolidation. The obligations and responsibilities of the
Company under the Plan shall be assumed by any successor or acquirer, and all of
the rights, privileges and benefits of the Participants and Beneficiaries shall
continue. This Section 11.8 shall apply to any merger or a consolidation by the
Company with another corporation or entity, or the acquisition of substantially
all of the assets or outstanding stock of the Company by another corporation or
entity, whether or not it qualifies as a Change of Control.
 
11.9 Entire Plan. The Plan, any written amendments hereto, Payment Election
Forms, and each designation of a Beneficiary hereunder shall be deemed to
contain all the terms and provisions of the Plan and shall constitute the entire
Plan.
 
The Plan was approved by the Board of Directors on September 27, 2005, to be
effective as of the date first set forth above.
 
 
 
 

  ARIAD PHARMACEUTICALS, INC.           /s/ Harvey J. Berger, M.D      
By: Harvey J. Berger, M.D.   Its: Chairman and Chief Executive Officer

 
 
 
 

 

-16 -

--------------------------------------------------------------------------------



EXHIBIT A
 
INITIAL PARTICIPANTS
 
Set forth below are the individuals who shall be deemed Participants in the Plan
as of the Effective Date:
 
 
Laurie Allen
 
Camille Bedrosian
 
David Berstein
 
Joseph Bratica
 
Timothy Clackson
 
David Dalgarno
 
Edward Fitzgerald
 
John Iuliucci
 
Maryann Krane
 
Jay LaMarche
 
Thomas Pearson
 
Tomi Sawyer
 

 
- 17 -

--------------------------------------------------------------------------------


 